                                            Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 1 of 112
JS44 (RCr        O2'I9)                                                                                CIVIL COVER SHEET
pro!ided by localrules             ofcoun Thrslorm.approvedbytheJudrc,alConferenceofrheUniredSraresinSeplemberl9T4.isrequrredfortheureof{heClerlofCoualbrlhe
purpose ofinrtiating rhe civildockel         shee( iJf/: 1,Us;/Rt ( iriro.{s O.\ .!EYt PA(;I: ( )t: THts lott\t.)
l. (a) PLAINTIFFS                                                                                                                                  DEFENDANTS
JOSHUA DA SILVA, by and through his parents and legal guardians                                                                                CLINTON TURNER, TEMPLE UNIVERSITY HOSPITAL, INC., ET AL
ANDREZA LOPEZ DASILVA and JOSE DASILVA
      (b)     countr otResidenceotFirsrLisrs6plslnl;ff Philadelphia                                                                                County of R€sidenc€ of Firsr Listed Defendanr Philadelphia
                              ll. \'('|:Pl l\ t'\ Pl Alltlll.j.('ASl:\)                                                                                                   tN t t.s. t,t_AtNlLFt ( -ASl;5 t )Nl.Yl
                                                                                                                                                   No IE   IN LAND CONDEMNATION CASES USE THE LOCATION OF
                                                                                                                                                           THE TRACT OF LAND INVOLVED

  (c) Anomers,r.,rn, rrz, t,lhr lrJ tterh q. \                                                                                                   Anome\ s /r r,.v,l
Jobdph L. Messa. Jr.. Esq./Megan M: Kwak. Esq. ^n                                                                                              Colin M. Cherico/Elizabeth L. Coyne, AUSAs {for Chnton Turner /US}
MESSA & ASSOCIATES, P.C.                                                                                                                       615 Chestnut Street, Suite 1250, Philadelphia, PA 19106
123 S.22nd Street - Philadelphia, PA 19103 - (215) 568-3500                                                                                    James A. Young, Esq. (for Temple Defendants), Christie & Young, PC

Il.    BASIS OF JURISDICTIONTT^"- .\. ht)neRnrohtr)                                                                          IIl. CITIZENSHIPOF                              PRINCIPAL PARTIES                            z'ia.e      ar :r' n(rE      Ba. tor t'ta     tff
                                                                                                                                           I it trvNt.r ( dv\ (hl_v)                                                        an.l( )ae lto\     fu   t)ek".ldnt)
f I LS Gols,nfrr                                 Jl        Federal Quesion                                                                                        PTF DEF                                                                           PTF          Df,f
      Planriff                                               (lt 5 (1\'entnent                    d   l'arn)                         Citizen olTlis Srare         d I O I                              tncorporared.r Principal Place                J4          a4
                                                                                         ^'t,                                                                                                            ofausnes ln T16 St.rt

Iz          us co'*,n*,                          O    4    Dvc6iIy                                                                   Citian of.Arothe.    stare              J2         al 2           Inco.poEr€d a,,..I Pnncip.l Place             I5          f,5
                                                            (ht.liote ( ihzensk?                 oll'd esi"lte l )                                                                                        ofBusines In Arother Stare

                                                                                                                                                                             a I        n I            Foreion Na,ion                                'f 6        16

lV.         NATURE OF SUIT                   ctoLt an .Y n             ttne   ttorrntv                                                                                                      Click here f-or N                   ull     ode Descn
                             T                                                         TI tTs                                            T'ORFEI'I'I]RD/PENAT,TY                             AA   N   KRI JPT('Y
                                                  PERSONAL INJURY                                     PF,RSONAI, TN.II:RY            O   625 Dtu8 Relar.d   Seim                  O   422 App.al2E USC I58                 O    375 Fahc Claims Act
O     I20   MEin.                            O    310     Aialare                            D    365    Perpml Inju.y -                       ofPropeiy 2l USC 881               O   423 Wirhdraw.l                       O    376    Qu   Td (ll       USC
D     130   Miller Act                       at   ll5     Airple. Product                                ftoducr Liability           O   690 Other                                        28 USC lJ7                                    37291d))
O     I40 N.gotiable lNtluot                              Liability                          f,   367 HcalIh    Cde'                                                                                                       d    400 Srar. Reapponiomcnr
O     150 Rccov.ry of Overprlr.nt            -    320 Ass,trlt t-ihel         &                       Phonaceutcal                                                            l--EoPrRERrcxr.L                             O .{ l0 AntirGt
          & Enf@mmt of .Judgmcnt                          Sl8dtr                                      Pee@l Injur,                                                                3   820 Copyridrs                        i,   .130   Banl6 and    Brrling
O l5l M.di@ Acl                              O    130 Fed.El Employ.B                                 Product t-iability                                                          O   830 Parenr
O     152   Rccorer! ofDefehed                            Liability                          tr   368 Asbesros Per$nal                                                            O   835 Parcnt - Abbre\ irted            O    460 Deponat o,
                                             O    140 Marine                                                                                                                                 New Dtug Appl,cation          O    470 Rackaq Influ.ned              od
            (Excludes   v.t.rars)            d    345 Mdine Producr                                      Liabiliq_                                                                5   8.10   T.adcmarl                                 Co@pt Orgeiutions
O    153 R@ov€ry of Overpalment                           Liabality                               PERSONAL PROPERTY                  I               l,amR                            SO'IAI, Sf,CI,RITY                   O    480 Corsmer Credir
            ofver.rd\  Benefic               5    350 Moior Vehicle                          f,   170 Orhe. FBud                     o   710                                      o   86t HIA (t395f0                      O    4E5 T.lcphorc Consmer
:r   160    Srockholde6 Smts                 O    355 Motor Vehicle                          O    371 Truth i! L.nding                                                            d   862 Blacli Luns (923)
l                                                     Product Liabilily                      f    380 Other P.Mnal                   i   1?o                                      O   853 DIWC/DIWW (405(s))               O    ,190 Cablc/Sar      TV
l    l9i    ConEact Product      Liabili!    O    360 Other Penonal                                   Propeny Damage                                                              o   854 SSIDTirl. XVI                    aI   850 Se.uritlevcomnodni€J
t!                                                                                           f,   185 Propen) Dd.se                  a7$                                          O   E65 RSl1405(8))
                                             d:o: l**a                tq,,y   -                          Produd Liabihtv             o   751                                                                               O    890 Oth€r Shtutory Actios
                                                          Mediel    Mrlpletje                                                                                                                                              O    891 Asncult@l Acls
                              .TY                                                        I   !B1SoN[R PET'TIONS                      o   790 Other Labor Litigadon                                                         d    893 Environmental Matte6
I    210    L&d Condemarion                  f    .1{0 Other Cn il Righls                                                            1   791                                   5      E70    Ta.s(U.S. Plaintiff           O    895 FE€dom of Infomati@
                                             D    4,11    vorinE                             O    463    AIie, D.raince
f,   230 Rent Lese& Ejectnenr                f l{2 Emplo}mnr                                 .,   510 Nlotions ro Vacate                                                       J      871 IRS-Third Pa,ty
a    240 Tons ro Lad                         D    443 HousinSl                                                                                                                            26 USC 7609                      O    899 Adninistr.dve Pr@edue
a,   245 Ton ftoduct Liabiliry                     Accolmodations      O 530 CmeEl                                                                                                                                                     ActRe\iew or Appcal of
f    290 All Orhe. Real Propeny              O 445 Amer s,Disbilit;es. D 535 D€ath P€nalry                                                     I   I{M IGRATTON                                                                        Agency Dccisim
                                                                                                                                     O   462 Natualiz.ri@ Applicadon                                                       O    950 Cotrsritutionality      of
                                             O 446 Aner            srDisbil es' O                 540    Medrfrus & Other            O   165 O$er Imigx.rion
                                                          Other                              d    550 Cilil Rights
                                             al .l4E Educaiion                               D    555 Prison Cordnion
                                                                                             D    560 Civil Daainee -




V. ORIGIN /%*- ".\"'n one Rdontt)
5 I Original X2 Removed from                                              tl             Remanded from                       J   4        or J
                                                                                                                                     Reinstated               5 Transfened from                       at   6   Multidistrict              I8       Mulridistricl
            Proceeding                  State Court                                      Appellate Cou(                              Reopened                          Another Distnct                         Lrrigarion.                      Lrugalion -
                                                                                                                                                                                                                                                Direct File
                                                      Clte lhe U.S Civil Sratute under whrchtouare fillng(Do hot citejuntditd,rd sratut6 ual6s tliveditr)
                                                      42 U.S.C Section 233
VI.        CAUSE OF ACTION arief d€scrintion                                       of cause
                                                      Medical (ralpractice of Deemed Federal Employees
vll.        REQUESTED                 lN              D curcx rn rHrs rs e                             cl.\ss,\crro\
                                                                                              DII\[{\D s                                                                                          CHECK YES only if demanded in complaint
            COMPLAINT:                                      TJNDER RIJI.E 23. F R Cv P                                                                                                            JTIRY    DEMAND: X Yes                             ONo
vtII.        RELATED CASf,(S)
                                                          t*t     ntstnlcho       !/
             IF ANY                                                                          JUDCE Eduardo                 c.    Robreno                                              p6aKgl           nuysgp           19-4111
oo*
            3/1f / 1cr0                                                                           srcN24a
                                                                                                                f+         rrotlrrY       oF




     RECEIPTiI                          A\1()U\I                                                        APPL\']NC I!'P                                       .r   t.   D6r                                     \IAC JUDCI
         Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 2 of 112



                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTB,RN DISTRICT OF PENNS}'I,VANIA

                           CASE NT.{\AGEN{ENT TRACK DESIGNATION FORM
 JOSHUA DA SILVA, by and through his parents and
                                                                                         CIVIL ACTION
 legal guardians, ANDREZA LOPEZ DASILVIA and
 JOSE   DASILIVA                v.

 TEMPLE LTNIVERSITY HOSPITAL, et al.                          :                          NO'

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff sha1l complete a Case Management Track Desipation Form in all civil cases at the time of
filing the complaint and serve a copy on a1l defendants. (See $ 1:03 ofthe plan set fodh on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its flrst appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifuing the hack
to which that defendant believes the case should be assigned.

SEI-ECT ONE OF TEE FOLLOWING CASE NIANAGEMENT TRACKS:

(a) Habeas Corpus           -   Cases brought under 28 U.S.C. $ 2241 through $ 2255.                            ()
(b) Social Security - Cases requesting review ofa decision ofthe Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                          ()
(c) Arbitration       -   Cases required to be designated for arbitration      under Local Civil Rule 53.2. ( )

(d) Asbestos      -   Cases involving claims for personal          injury or property damage from
      exposure to asbestos.

(e) Special Management      - Cases that do not fall into tracks (a) through (d) that are
      commonly referred to as complex and that need special or intense management by
      the court. (See reverse side of this form for a detailed explanation ofspecial
      management cases.)

(0    Standard Management            -   Cases that do not   fall into any one of the other tracks.             ()i

  j      tL l&L0                             EliTabeth I-. Covne                     United States of America
Date                                          Attorney-at-law                        Attorney for

     215-861-8447                             215-861-8618                            elizabeth.coyne(Dusdoi


Telephone                                     FAX Number                             E-Mail Address



(Civ.660) r0/02
                                Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 3 of 112
                                                                  I \I'TED S-TA fES DIS'TRICI COI. RI
                                                            }OR THE E,\S]'ER\ DISTRI("T OF PE\\S\ I-\'.\\IA

                                                                                     DESICNATION FORM
                                                                                                  lor the puryose olasstgnntent tc the apprcpnaQ calendar)
                         ho be used lry counsel or prc se plaintrlf to ndicate the category of the case

Address        orptaintiri                                          3305 Oakmont Street, Philadelphia, PA 19136

Address ofDefendant:                                               3401 North Broad Street, Philadelphia, PA 19140

Place of Accident. Incident or Transaction                                                           Temple University Hospital


RELATED CASE, IF ANY:
                                                                                                                                                                       ,Lq
case    Nlrmb€r:                        194111                        Judgc                Eduard C.            Robreno                     r)arc T..minatcd:                      /9 I 9
Civil      cases are deemed related        when lr'es is answered to anl ofthe lollorving questions

        Is this case related to property included in an earlier numbered suit pending or within one lear
        previously terminated action in this courtl                                                                                             "*|_l             No
                                                                                                                                                                           V
)       Does this case involve the same issue offact or gro$ out ol'the sarne transaction as a prior suit
        pending or within one year previousl)' terminated action in this cou ?                                                                  "*[Z              r.I
        Does this case involve the validity or infringement ofa patent already in suit or any earlier
        numbered case pending or within one year previously terminated action ofthis court?
                                                                                                                                                t*T               N.f
                                                                                                                                                v.. T
.1.     Is this case a second or successive habeas corpus. social secu ty appeal, or pro se
        case filed b.v the same individual?
                                                                                                                civil righls                                      \o
                                                                                                                                                                           Y
I certify that, to my knowledge, the within case                E l. I E       is    not   related to any case no$ pending or within one year previously teminated action in
this coun excepl,as noted abo\e.
     -tt                                                                                              ,/          (
DArt ) /lL /Lozc)                                                                                                                                   322 bq
                                                                                                                        ,t                              Auornet 1.D.   t   ltfopplicable)


CI\ II-:     (Place n   1in   on€   rrl.gory onl])
.{.            Fedemt Qu.snon C$es                                                                  B.     Dit'e ,I,iO, J u islic ti o n C as 6 :


tr      L      Indemnity Conffact. Marine Contract, and All Other Contracts                         tr     I      Insurance Contract and Other Contacts
tr      2.     FELA                                                                                 tr     2      Airplane Personal Injury
tr      3.     Jones Act-Personal Injury                                                            tr     3      Assault, Delamation
tr      1.     Antitrust                                                                            tr     .1     Marine Personal Injury
!I      5.     Patent                                                                               tr     5      Motor Vehicle Personal Injury
        6.     Labor-Management Relations                                                           tr     6      Other Personal Injury lPlease spectfi)
        7.     CivilRights                                                                          tr     1      Products Liability
tr      8.     Habeas Corpus                                                                        tr     8      Products Liability - Asbestos
        9.     Securities Act(s) Cases                                                              tr     9      All other Diversity Cases
E       l0     Social Security Revier Cases                                                                       (Ptease spec{}')

Z       1l     All other Federal Question Cases
                                                     42 U,S,C    ection 233



                                                                                     ARBITR{TIO\ CERTITICATIO\
                                                         (The ellect ofthts.entrtcatton is to    remav the.ose      t   om   elisibilil, fot atbtn a on)

I
                 Elizabeth E. Coyne                              . counsel   ofrecord orpro se plaintrff, do hereby ce(ity



      V        pursuant to Local Civil Rule 53.2, $ 3(c) (2), that to the best ofmy knowledge and
               exceed the sum of$150.000.00 exclusive of interest and costs:
                                                                                                                          beliei the damages recoverable in this civil action          case




      T        Reliefotler than monetary damages is sought.


IfA   It                IL      LOLO                                         l_--/   J\              ilapplr                                        9LZtuc11
                                                                                                                   ,l,f                                Anamer I D. r(tfapplicable)

NOTE: A tnal de novo will be a trial byjury only ifthere has been compliance \l1th F R C P' ll8
          Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 4 of 112



                              IN THE LTNITED STAIES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSHUA DA SILVA. by and through his
parents and legal guardians, ANDREZA
LOPEZ DASILVA and JOSE DASILVA

                   Plaintifl'.s.

        \.S                                                         CIVIL ACTION NO.
TEMPLE UNIVERSITY HOSPITAL, INC.,
alWa dhl a TEMPLE UNIVERSITY
HOSPITAL; TEMPLE LINIVERSITY
HEALTH SYSTEM, INC.; TEMPLE
UNIVERSITY HOSPITAL DEPARTMENT
OF OBSTETRICS, GYNECOLOGY;
SAMANTHA JAGANNATTIAN, M.D.;
SARAH MARTIN, M.D.; AND MICAELA
FERNANDES, R.N.

                  Del'endants




                                         NOTICE OFREMOVAL
        Under 42 U.S.C. $ 233,the United Stares of America, on behalf of additional defendant

Clinton A. Tumer, M.D., removes this action from the Court of Common Pleas for Philadelphia

County, Pennsylvania, to the United States District Court for the Eastem District       of
Pennsylvania. In support, the United States avers as follows:

        1.        On December 17, 2019,      plaintiffJ.D. and his parents and legal guardians,
Andreza Lopez DaSilva and Jose DaSilva commenced this action by filing a complaint in the

Court of Common Pleas of Philadelphia County, naming as delendants: Temple University

Hospital, Inc.,   a,4</a   Temple University Hospital; Temple University Health System, Inc.; Temple

University Hospital Department of Obstetrics, Gynecology; Samantha Jagannathan, M.D.; Sarah

Martin, M.D.; and Micaela Femandes, R.N. See Exhibir l.

       2.         On January 17,2020, the Temple Defendants filed ajoinder complaint adding

Clinton A. Tumer, M.D. as an additional defendant and asserting that, if the Temple Defendants
            Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 5 of 112




are lbund to be liable for the   plaintiffs' alleged injuries, Dr. Tumer is either solely liable to the
plaintiffs or jointly and/or severally liable with the Temple Defendants. See Exhibit 2,flf1     6   7.

        3.       By operation ofthe Federally Supported Health CentersAct,42 U.S.C. g 233(c),

defendant Clinton A. Tumer, M.D. is deemed a federal employee of the United States Public

Health Service for purposes of the claims asserted against him in this matter, and covered by the

remedy and certain procedures ofthe Federal Tort Claims Act, which provides the exclusive

remedy for state-law tort actions brought against individuals or entities deemed to be federal

employees acting within the scope of their employment. See 42 U.S.C. S$ 233(a),233(9).

        4.       Actions brought under the Federal Tort Claims Act, as incorporated into the

Federally Supported Health Centers Act, see 42 U.S.C. $$ 233(a) and (c), may only be brought in

federal district court. ,see id.; see also 28   u.s.c. $ 1346. Therefore, this action must be removed
to federal district court.l

        5.      No bond is required as this notice is filed by the United States. See 42 U.S.C.

$ 233(c).

        6.      A certified copy of this Notice of Removal will be filed in the Oflice of Judicial

Support ofthe Court of Common Pleas ofPhiladelphia County, and sent to all parties.

        7.      Removal is timely under 42 U.S.C. g 233(c), which provides that a civil action            ol
this nature may be removed at any time before trial.

        8.      Once removed, the United States       will move to dismiss Clinton A. Tumel M.D.          as

a defendant and substitute the   United States ofAmerica pursuant to 42 U.S.C. $ 233(g). The

United States will then move to stay this action until Plaintiffs exhaust their administrative claim.



I        This action is related to a previous action that was also removed to this Court. See Da
Silva v. Temple Ltniversity Hospital, Inc. et al, No. 2: 19-cv-41 1 I (E.D. Pa.) (Robreno, J.). The
previous action was dismissed without prejudice so that Plaintiffs could exhaust their
administrative remedies against the United States of America. See Order Granting Plaintiifs'
Motion for voluntary Dismissal, Da Silva v. Temple University Hospital, Inc. e/ a/., No. 1 9-cv-
4l 1 1, ECF No. 5 (E.D. Pa. Oct. 25,2019). Plaintiffs' subsequent administrative claim is still
pending. The United States of America has marked this removed action as related to Civil
Action 19-41 l1 and requests that it be assigned to Judge Robreno.
                                                      2
         Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 6 of 112




       WHEREFORE, under 42 U.S.C. $ 233, the United States of America respectfully

removes this action from state court to this Court.


                                                      Respectfully submitted,

                                                      WILLIAM M. McSWAIN
                                                      United States Affomey


                                                                     F.       Jx4t"6E t
                                                      GREGORYB. DAVID
                                                      Assistant United States Attorney
                                                      Chief, Civil Division



                                                      C         . CIIERIC
                                                      E        ETH L. COYNE
                                                          stant United States Attomevs
                                                      615 Chestnut Streer, Suite 1250
                                                      Philadelphia, PA 19106
                                                      Tel: (215) 861-878818447
                                                      Fax: (215) 861-8618
Dated: March 12,2020                                  Email: colin        C

                                                             elizabeth.co




                                                 -)
          Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 7 of 112




                                  CERTIFICATE OF SERVICE
         I certify that on this date, I filed the loregoing Notice ofRemoval with the Court and served

a copy   by first-class mail upon the lbltowing:

 Joseph L. Messa, Jr., Esquire                      James A. Young, Esquire
 Megan M. Kwak, Esquire                             Richard S. Margulies, Esquire
 MESSA & ASSOCIATES. P.C.                           Adrianna M. Yanez, Esquire
 123 South 22nd Street                              BURNS WHITE
 Philadetphia, PA 19103                             1880 JFK Boulevard, lOth Floor
                                                    Philadelphia, PA I 9103
 Counsel Jbr   Plaintffi
                                                    Counsel for Defendant Temple University
                                                    Hospital, Inc., a/Ha Temple University
                                                    Hospilal: Tbmple University Health System,
                                                    Inc.: Tbmple University Hospital Department
                                                    of Ob s te t r ic s, Gyne colo gy ; Samantha
                                                    Jagannathan, M.D.; Sarah Martin, M.D.: and
                                                    Micaela Fernandes, R. N.




Dated: March 12,2020
                                                       EL
                                                                          V
                                                                     L. COYN
                                                                                  t_
                                                       Assi    t United States Attorney
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 8 of 112




EXHIBIT 1
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 9 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 10 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 11 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 12 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 13 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 14 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 15 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 16 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 17 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 18 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 19 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 20 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 21 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 22 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 23 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 24 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 25 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 26 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 27 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 28 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 29 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 30 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 31 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 32 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 33 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 34 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 35 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 36 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 37 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 38 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 39 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 40 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 41 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 42 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 43 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 44 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 45 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 46 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 47 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 48 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 49 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 50 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 51 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 52 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 53 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 54 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 55 of 112




 EXHIBIT 2
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 56 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 57 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 58 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 59 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 60 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 61 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 62 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 63 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 64 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 65 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 66 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 67 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 68 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 69 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 70 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 71 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 72 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 73 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 74 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 75 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 76 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 77 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 78 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 79 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 80 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 81 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 82 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 83 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 84 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 85 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 86 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 87 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 88 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 89 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 90 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 91 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 92 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 93 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 94 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 95 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 96 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 97 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 98 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 99 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 100 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 101 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 102 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 103 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 104 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 105 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 106 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 107 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 108 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 109 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 110 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 111 of 112
Case 2:20-cv-01395-ER Document 1 Filed 03/12/20 Page 112 of 112
